Citation Nr: 1713669	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-26 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, posttraumatic stress disorder (PTSD), and a depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966.  The Veteran was awarded the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claims of entitlement to service connection for anxiety and PTSD.

In light of the comprehensive record, the claims of entitlement to service connection for anxiety and PTSD have been recharacterized as a claim for entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, PTSD, and a depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F.3d. 1330, 1355 (2008).

In May 2016, the Board remanded the appeal for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In May 2016, the Board remanded the appeal to obtain a VA examination.  The examiner was instructed to opine whether the Veteran's symptoms meet the diagnostic criteria for PTSD per the DSM-5 and whether it is at least as likely as not that any of his acquired psychiatric disorders other than PTSD, to specifically include anxiety disorder, major depressive disorder, and panic disorder (as noted in a December 2014 VA treatment note), was related to his active military service.  
Pursuant to the May 2016 remand directives, the RO obtained a VA examination in September 2016.  The examiner found that the Veteran did not have a diagnosis of PTSD or anxiety disorder, explaining that his nightmares were "not related to the actual experiences he had during the Vietnam War," and that "he [was] only reporting some episodes of increased anxiety, which are not considered panic episodes."  Notwithstanding her finding that the Veteran had no diagnoses of PTSD or anxiety disorder, however, the examiner opined that she was ". . . unable to establish a nexus or elements of chronicity in order to relate the Veteran's mental disorder with his period of active military service . . . ," thereby rendering an inconsistent opinion.  Clarification is necessary on remand.

Furthermore, as specified in the May 2016 Board remand, the record contains assessments of major depressive disorder and panic disorder.  See December 2014 VA treatment note.  The September 2016 examiner failed to provide an etiology opinion as to these psychiatric diagnoses, as instructed by the Board.  In addition, the September 2016 examiner failed to address assessments of "depression/panic disorder/PTSD" as well as "depressed symptoms" that are documented in various VA treatment notes from May 2015, October 2015, March 2016, and July 2016, which suggests to the Board that her opinion was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In light of these deficiencies, this matter must be remanded for an addendum opinion to ensure compliance with the previous remand.  See Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the Veteran's claims file lacks records from the Social Security Administration (SSA), despite multiple indications that the Veteran is currently receiving SSA disability benefits.  It is unclear if the Veteran receives these SSA benefits for a mental health disability; however, the Board encourages the RO to obtain any pertinent records, if possible, and associate them with the claims file before seeking the new medical opinion.  

Additionally, the Veteran should be afforded the opportunity to identify information as to all VA and non-VA health care providers from whom he has sought mental health treatment; all outstanding treatment records should be associated with the claims file and considered upon readjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Request information from the Veteran as to his current SSA disability benefits and as to all VA and non-VA health care providers from whom he has sought mental health treatment.  Obtain any outstanding records from appropriate sources.  If no additional records are available, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  Once the information has been received, obtain all identified records (not already of record) and associate them with the claims folder.

All efforts to obtain SSA and VA records will continue until it is reasonably certain that further attempts to obtain them would be futile.  In regard to all records sought, the Veteran and his representative must be provided the following information: (1) the identity of the records VA could not obtain; (2) an explanation of the efforts VA made to obtain the records; (3) a description of any further action VA will take regarding the claim; and (4) notice that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(4)(e)(i-iv) (2016).

2.  Return the claims file, to include a copy of this remand, to the September 2016 VA examiner for an addendum opinion.  If the examiner who drafted the September 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following:

 a)  Identify all diagnoses of acquired psychiatric disorders since the date of the claim  (i.e. since September 2009), even if the disability resolved prior to adjudication of the claim. 

 b)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) such acquired psychiatric disorder was related to the Veteran's military service, to include his combat experience in Vietnam.   

The examiner should address the following: (1) the December 2014 VA treatment note documenting diagnoses of major depressive disorder and panic disorder; and (2) assessments of "depression/panic disorder/PTSD" as well as "depressed symptoms" that are documented in various VA treatment notes from May 2015, October 2015, March 2016, and July 2016. 

The examiner must explain the discrepancy between her findings that the Veteran did not have diagnoses of PTSD or anxiety disorder, but that there was essentially no ". . . nexus or elements of chronicity in order to relate the Veteran's mental disorder with his period of active military service. . . ." in her September 2016 opinion. 
The examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all examination findings and testing results (if any), along with the complete rationale for the conclusions reached. 

3.  After the development requested above has been completed, the AOJ should again review the comprehensive record, to include any recent treatment and evaluation records identified by the Veteran.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

